SCHWELLENBACH, District Judge.
At the time of the oral argument, I denied defendant’s motions to dismiss and took under advisement the alternative issues to strike certain portions of the amended complaint. It seems to me that the question involved in these motions is decided in the case of Keiser v. Walsh, 118 F.2d 13, this being a case decided by the Court of Appeals for the District of Columbia on January 21, 1941. In that case four alternatives were pleaded in a single sentence. The District Court dismissed it. Its action was reversed by the Appellate Court which stated:' “Rule 8(e) (2) of the Federal Rules of Civil Procedure [28 U.S.C.A. following section 723c], expressly permits the pleading of alternatives, and provides that an alternative statement which would be sufficient if made independently is not vitiated by the insufficiency of other alternative statements. Appellant lias pleaded four alternatives.”
Defendant’s motions to strike are therefore denied.